Citation Nr: 0727972	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  03-18 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a fungus 
infection of the right ear.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from September 1944 to 
May 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
June 2007.  

In August 1946, the RO denied service connection for fungus 
in the right ear.  The veteran was notified of the decision 
but did not appeal the denial which became final.  In May 
2000, the veteran attempted to reopen the claim.  In January 
2002, the RO determined that new and material evidence had 
not been received to reopen the claim of entitlement to 
service connection for a fungus infection of the right ear.  
After a notice of disagreement was received, the RO 
subsequently apparently adjudicated the claim thereafter as 
one of straight service connection and not as a claim subject 
to a prior final denial.  Regardless of the RO's decision, 
the Board must first determine whether new and material 
evidence has been submitted before addressing the merits of 
the claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001); see also Butler v. Brown, 9 Vet. App. 171 (1996).  
The issue on the title page has been changed to reflect the 
presence of a prior final denial.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

The veteran is attempting to reopen a claim which is subject 
to a prior final denial.  

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007)).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant of what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision 
which held that, in the context of a claim to reopen, VCAA 
notice must include an explanation of 1) the evidence and 
information necessary to establish entitlement to the 
underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that the VCAA requires, 
in the context of a claim to reopen, that VA look at the 
bases for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  See Id.  In this case, the appellant 
has not been provided with any notice pertaining to reopening 
claims subject to prior final denials as required by Kent, 
supra.  

The Court has also issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman, supra.  The appellant has 
not been provided any notice regarding the type of evidence 
necessary to establish a disability rating or effective date 
as set out under Dingess/Hartman, supra, specifically for his 
right ear claim.  The veteran was provided with this 
information for other claims which are currently not before 
the Board.  

If, as here, the record has a procedural defect with respect 
to the notice required under the VCAA, this may not be cured 
by the Board.  The Board must remand the case to the agency 
of original jurisdiction because the record does not show 
that the appellant was provided adequate notice under the 
VCAA and the Board is without authority to do so.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir.)

The Board finds action by the RO is required to satisfy the 
notification provisions of the VCAA in accordance with Kent, 
supra.  See also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); see also Dingess and 
Hartman v. Nicholson, 19 Vet. App. 473 (2006) (VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a "service connection" 
claim; those five elements include (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the award).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should provide the 
appellant and his representative adequate 
notice of what constitutes new and 
material evidence as defined by the Court 
in Kent in the context of his specific 
claim to reopen, and of the type of 
evidence necessary to establish a 
disability rating and/or effective date 
for any award of benefits as set out by 
the Court in Dingess/Hartman.  

2.  After undertaking any other 
development deemed appropriate, the AMC/RO 
should adjudicate the issue of whether new 
and material evidence has been received to 
reopen the claim of entitlement to service 
connection for a fungus infection of the 
right ear in light of all pertinent 
evidence and legal authority.  If the 
benefit sought is not granted, the 
appellant and his representative should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond.  The claim should be returned to 
the Board, if in order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

